ORDER
Upon consideration of the Petition for Reprimand by Consent filed herein, it is this 9th day of February, 1993,
ORDERED, that the Respondent, Winifred E. Cannon, be, and she is hereby reprimanded for her violation of Rule 1.4(a) of the Maryland Rules of Professional Conduct, and it is further,
ORDERED, that the Respondent’s practice be monitored for a period of one (1) year by a member of the Maryland Bar, acceptable to Bar Counsel, while Respondent remains in private practice as a sole practitioner, and it is further
ORDERED, that said monitor shall provide Bar Counsel with written reports on a quarterly basis, and it is further
ORDERED, that should Respondent cease solo practice she shall have the right to petition this Court for a modification of the necessity of the monitor.